Citation Nr: 0904326	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO. 06-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a total disability rating based on 
individual unemployability  due to a service-connected 
disability (TDIU), prior to April 20, 2006.

2. Entitlement to a total disability rating based on due to a 
service-connected disability (TDIU), from April 20, 2006.

3. Entitlement to special monthly pension (SMP), based on a 
need for the regular aid and attendance of another person or 
being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs






ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 until March 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

The veteran appears to have raised a claim for entitlement to 
special monthly compensation (SMC), based on need for regular 
aid and attendance of another person or being housebound.  
While SMP is an issue in this appeal and will be addressed by 
the Board herein, the Board notes that the issue of SMC is 
not before the Board because it has not been prepared for 
appellate review. Accordingly, the issue of entitlement to 
SMC, based on need for regular aid and attendance of another 
person or being housebound matter, is REFERRED to the RO for 
appropriate action.

The following issues addressed in the REMAND portion of the 
decision below:  Entitlement to a total disability rating 
based on individual unemployability due to a service-
connected disability (TDIU), prior to April 20, 2006; and 
SMP, based on a need for the regular aid and attendance of 
another person or being housebound.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDING OF FACT

The competent medical evidence shows that, effective April 
20, 2006, the veteran's service-connected disability 
precluded him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The requirements for TDIU, from April 20, 2006, have been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit of 
TDIU, which is sought on appeal. Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed in 
regards to that claim. 

TDIU from April 20, 2006

The veteran essentially contends that his service-connected 
schizophrenia has made him unable to secure and follow 
substantially gainful employment. 

The relevant law provides that a TDIU rating may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008). 

In considering whether TDIU shall be awarded, marginal 
employment shall not be considered substantially gainful 
employment. Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination. 38 C.F.R. § 4.16(b). 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of 
Appeals for Veterans Claims indicated that the Board cannot 
deny the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
from mere conjecture, that the veteran can perform work. 

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history. 38 C.F.R. §§ 3.321(b), 4.16(b). In determining 
whether the veteran is entitled to a TDIU rating, neither 
non-service-connected disabilities or advancing age may be 
considered. 38 C.F.R. § 4.19.

The Board finds that prior to April 20, 2006, the veteran's 
service-connected schizophrenia was only rated at 50 percent. 
Therefore, the Board finds that he was not eligible for TDIU, 
on a schedular basis, prior to April 20, 2006.  His only 
service-connected disability failed to meet the schedular 
criteria to be eligible for TDIU, being less than a 60 
percent rating, and since he was only service-connected for 
one disability, such that a combined rating would not be 
applicable.  

The veteran's service-connected schizophrenia was ratable at 
70 percent, effective April 20, 2006. Therefore, he met the 
schedular criteria for eligibility to be considered for TDIU 
under the provisions of 38 C.F.R. § 4.16(a) from April 20, 
2006.

Dr. M.V.M. also reported, in April 2006, that the veteran had 
a mood disorder, depressive type, induced by a 
cerebrovascular accident and recurrent, severe major 
depression. The veteran was agitated, anxious, depressed, 
anguished, illogical, occasionally incoherent, tearful, and 
had paranoid delusions. The examiner found him totally and 
permanently disabled from the emotional point of view. 

A VA examination for mental disorders was provided in May 
2006. The examiner noted that the veteran had undergone a 
Social and Industrial Field Survey as part of his VA 
evaluations; however, that survey is not associated with the 
claims file. The examiner also found auditory hallucinations. 
The veteran claimed to have memory loss and impairment. The 
examiner reported that the veteran's symptoms reflected 
severe impairment of his social and laboral functioning and 
capacities and found him to be not competent to handle VA 
funds. 

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994. As the May 2006 VA examination assessed a GAF of 50 was 
assessed, serious symptoms, including an inability to keep a 
job, are indicated.

The veteran's medical records also generally indicate that he 
has received treatment for schizophrenia. The veteran's 
schizophrenia symptoms include auditory hallucinations, 
severe impairment of social and laboral functioning, and 
memory impairment clearly interfere with his capacity to 
engage in substantially gainful employment. Additionally, the 
medical records document severe restrictions in activities of 
daily living and employment, which have been attributed to 
his service-connected schizophrenia. As the evidence of 
record is at least as at equipoise, the benefit of the doubt 
rule applies. Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). 
Therefore, the Board concludes that entitlement to a total 
evaluation based on individual unemployability due to his 
service-connected schizophrenia, residual type, after April 
20, 2006 is warranted.


ORDER

Entitlement to a total disability rating based on due to a 
service-connected disability (TDIU), from April 20, 2006, is 
granted.


REMAND

Upon review of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that 
concerning the issue of entitlement to TDIU prior to April 
20, 2006, further development may be necessary in regard to 
whether the veteran may be entitled to TDIU on a extra-
schedular basis, as provided for under 38 C.F.R. § 4.16(b).  
That provision states that it is the established policy of 
the Department of Veterans Affairs that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section. The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue. 

The Board notes that prior to April 20, 2006, the veteran's 
combined rating was less than 70 percent.  However, the 
veteran's claim for TDIU was received by VA on March 22, 
2005.  The evidence of record includes a record from the 
veteran's private psychiatrist, Dr. M.V.M., reporting that 
the veteran was totally disabled and unable to involve 
himself in any work to earn income in November 2005.  In view 
of the Board's decision above to award the veteran TDIU from 
April 20, 2006, and the evidence from November 2005 
addressing the veteran's alleged unemployability, the Board 
finds that consideration should be given to whether this case 
may be referred to the Director, Compensation and Pension 
Service, for extra-schedular rating prior to April 20, 2006, 
under the provisions of 38 C.F.R. § 4.16(b).

In regard to the claim for entitlement to special monthly 
pension (SMP), based on a need for the regular aid and 
attendance of another person or being housebound, a review of 
the record reveals that the veteran was previously granted 
non-service-connected pension benefits. At various times 
during the course of this appeal, the veteran appears to have 
received pension for his non-service-connected disorders and 
compensation for his service-connected schizophrenia. 
Additionally, the RO granted a 70 percent evaluation for 
schizophrenia in an August 2006 rating decision. The Board, 
as previously discussed, has granted TDIU, effective April 
20, 2006. 

The United States Court of Appeals for the Federal Circuit 
("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV"). The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver. Essentially, 
the regulation authorizing the Board to develop cases on its 
own was invalidated. 

The Board cannot consider, as an appellate action, the issue 
of the veteran's SMP, in the first instance, following the 
changes in the veteran's compensation, including as due to 
the grant of TDIU from April 20, 2006.  The grant of TDIU 
changes the calculations involved in determining what pension 
benefits he may be able to receive.  In addition, the Board 
has remanded the issue of entitlement to TDIU prior to April 
20, 2006.  As such, the Board thus cannot adjudicate the 
issue of SMP in view of the pension and compensation 
calculation changes inherent in the Board's decision and 
remand herein.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall consider whether this matter 
should be referred to the Director, Compensation 
and Pension Service, for extra-schedular rating 
prior to April 20, 2006, under the provisions of 
38 C.F.R. § 4.16(b).  In so doing, the RO may 
undertake any additional development deemed 
necessary to make this determination, including 
requesting additional financial, medical, or other 
relevant information from the veteran.  

2.  When the above action is completed, the RO/AMC 
should calculate and determine what pension 
benefits, including SMP, the veteran may be 
eligible for and/or granted in addition to his 
compensation for his service-connected 
schizophrenia and TDIU. 

2. If the benefit sought is not granted, the 
veteran should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


